Case 1:20-cv-00170-LMB-JFA Document 14 Filed 03/09/20 Page 1 of 1 PagelD# 76

Muna Al-Suyid, et. al, Plaintiffs) Service of Process by

vs,

Khalifa Hifter, et. al., Defendant(s)

APS International, Ltd.
1-800-328-7171

APS laternatlonal Plaza
7800 Glenroy Road
Minneapolls, MN 55439-3122

APS File #: 156762-0001

 

AFFIDAV.
cee DAVIT OF DUE AND DILIGENT ATTEMPT

. Service of Process on:
WIGGIN & DANA : «Khalid Hifter
Court Case No. 1:20-cv-00170
265 Church Street
PO Box 1832

New Haven, CT 06508

----Gustomer File:--- -28418-$— —-—-—___. -- __-__--.--__-

a i a a a

County of:
Name of Server:  Ristiagig Davy 2 Alter , undersigned, being duly sworn, deposes and says

Documents Served:

Service of Process on:

Attempts:

that at all times mentioned herein, s/he was of legal age and was not a party to this action;
the undersigned attempted to serve the documents described as:

Summons and Complaint and Civil Cover Sheet

The undersigned attempted to serve the documents on
Khalid Hifter

and after due and diligent efforts, was unable to effect service.
The following is a list of the attempts made to effect service:

Dates TimerAdidress Attempted: 410 Course Street, NE, Vienna, VA 22180.3626 O! a fa [2020 at 3:20 Pm
Reason for Noa-Service: n Vr id Who s{atl a ed

Dates/Time/Address Attempted: puvshaced the hen. almost g fears Age trom

Reason for Nos-Service: Ae £e Ne AY)

Dates/Time/Address Attempted:

Reason for Nen-Service:

Signature of Server:

 
 

 

._| Based upon the above stated facts, Affiant believes the defendant is avoiding service.

Undersigned res r penalty of perjury Subscribed and "ee to before me this
a

that the foregdjng i and correct. % day o en ; 20 20
Any tN

Signature of Server ¥ Notary Puplit (Commission Expires)

 

APS International, Ltd. ANGELA H. CROSON
AOTARY PUBLIC DISTRICT OF COLUMEI
Ay Commission Expires March 31, 2004

 

 
